Citation Nr: 0021738	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  98-01 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for multiple joint 
pain, to include knees, wrists, ankles, left shoulder, feet, 
and hips due to an undiagnosed illness.

2.  Entitlement to service connection for skin rash due to an 
undiagnosed illness.

3.  Entitlement to service connection for low back pain due 
to an undiagnosed illness.

4.  Entitlement to service connection for dizziness, 
weakness, and tiredness due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to March 
1992, to include service in the Southwest Asia Theater from 
September 1990 to March 1991.

The issues currently on appeal arise before the Board of 
Veterans' Appeals (Board) from a September 1997 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Jackson, Mississippi.

In August 1996, the Board denied entitlement to service 
connection for a skin rash on the basis that any current skin 
disorder was unrelated to the inservice findings.  The 
current claim is based on service in the Persian Gulf, which 
was not included in the Board decision.  Accordingly, a 
decision regarding this issue will be based on a de novo 
review of the record.  

One of the issues certified on appeal is service connection 
for back pain with muscle soreness due to an undiagnosed 
illness.  Service connection has been granted for the 
postoperative residuals, thoracic outlet syndrome.  The 
veteran, in his notice of disagreement, indicates that he is 
disagreeing with the RO's denial of service connection for 
low back pain.  Accordingly, this issue is as stated on the 
title page of this decision.  

The Board construes the statements from the veteran and the 
medical findings as raising the issue of service connection 
for a retained foreign body in the left wrist.  This issue 
referred to the RO for appropriate action.  The veteran in a 
statement dated in February 2000 appears to be raising the 
issues of service connection for multiple disabilities.  This 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence available to it 
for an equitable disposition of the veteran's claims.  

2.  The claim of entitlement to service connection for 
multiple joint pain, to include knees, wrists, ankles, left 
shoulder, feet, and hips due to an undiagnosed illness is 
plausible.

3.  There is no competent evidence which shows that the 
veteran has a skin rash due to an undiagnosed illness.

4.  There is no competent evidence which shows that the 
veteran has low back pain due to an undiagnosed illness.

5.  There is no competent evidence which shows that the 
veteran has dizziness, weakness, and tiredness due to an 
undiagnosed illness.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
multiple joint pain, to include knees, wrists, ankles, left 
shoulder, feet, and hips due to an undiagnosed illness is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for skin rash as due to 
an undiagnosed illness is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).

3.  The claim for service connection for low back pain due to 
an undiagnosed illness is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).

4.  The claim for service connection for dizziness, weakness, 
and tiredness due to an undiagnosed illness is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be determined is whether the 
veteran has present well-grounded claims.  A well-grounded 
claim is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990). An allegation that a disorder should be service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  See 38 
U.S.C.A. § 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992). The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are:  (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence. See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  This means that there must be evidence of disease or 
injury during service, a current disability, and a link 
between the two. Further, the evidence must be competent. 
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza at 504.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the veteran in developing the facts 
pertinent to his claim, and the claim must fail.  Epps v. 
Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997).

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).

In addition, VA shall pay compensation to a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms, 
provided that such disability:  (i)  Became manifest either 
during active military, naval, or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001; and (ii)  By history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  38 C.F.R. § 3.317 (1999).

Signs or symptoms which may be manifestations of undiagnosed 
illnesses include, but are not limited to:  (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) sign or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
(13) menstrual disorders.  38 C.F.R. § 3.317(b) (1999).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non- 
medical indicators that are capable of independent 
verification. 38 C.F.R. § 3.317(a)(2) (1999).  Disabilities 
that have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  The 6-
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest. 38 
C.F.R. § 3.317(a)(3) (1999).  Signs and symptoms which may be 
manifestations of an undiagnosed illness include fatigue, 
headaches, sleep disturbances, and neuropsychological signs 
or symptoms. 38 C.F.R. § 3.317(b)(8) (1999).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War or if there 
was affirmative evidence of a supervening condition or if the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) 
(1999).

Multiple Joint Pain

A review of the veteran's service medical records shows that 
the veteran received intermittent treatment for the service 
connected diabetes mellitus and thoracic outlet syndrome and 
associated symptoms, to include shoulder complaints.  The 
remainder of the records contains no clinical finding or 
complaint diagnostic of a separate chronic disability 
involving the joints.  A VA examination was conducted in 
August 1992.  At that time the veteran complained of a 
pinching sensation between the shoulder blades.  The 
diagnoses include history of cervical bilateral cervical 
ribs, status post surgery.  Of record are VA and private 
medical records covering treatment from 1992 to 1999 during 
which time he was treated for several disorders.  

During a VA orthopedic examination conducted in July 1994 the 
veteran complained of pain, numbness and cramping in his 
legs.  The diagnoses included impairment and sensation in the 
legs, particularly the right, with a suggestion of 
lumbosacral disease, and masked by extensive diabetic 
peripheral neuritis and sensory loss.  During a Persian Gulf 
general medical examination, conducted in August 1994, the 
veteran complained of severe joint pain, right hip, wrist, 
and knee.

A VA general medical examination was conducted in February 
1997.  At that time the veteran's complaints included Joint 
pain, right hip, both legs, wrists, and knees.  He was 
referred for an orthopedic evaluation.  

A VA orthopedic examination was conducted in March 1997.  At 
that time the veteran complained of pain in his muscles and 
joints. Thus involved the wrists and right lower extremity.  
He reported swelling of the wrists right knee and ankles.  
The diagnosis was no objective evidence of organic pathology 
in the lower extremities or wrists. 

A VA orthopedic examination was conducted in August 1997.  
Following the examination the diagnosis was recurrent 
stiffness and swelling of the knees, wrists, and ankles.  

AVA orthopedic examination was conducted in September 1999.  
At that time the veteran complained of pain and swelling 
associated with all of his joints, for the past 6 to 7 years.  
Following the examination the impression was no objective 
evidence of organic pathology in the remaining joints was 
discernable to explain the veteran's symptoms.  

To summarize, the veteran's statements describing his joint 
symptoms and their presence for six or seven years are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Additionally, the August 1997 
VA examination revealed a diagnosis of recurrent stiffness 
and swelling of the knees, wrists, and ankles.  The VA 
orthopedic examination in September 1999 indicates that there 
is no diagnosed illness related to the joint symptoms.  The 
Board finds that this evidence tends to show the presence of 
chronic joint symptoms which are related to an undiagnosed 
illness.  Accordingly, the claim is well grounded.

Skin Rash

A review of the veteran's service medical records shows that 
in May 1990 he complained of red bumps on his body which were 
accompanied by itching.  The bumps were noted to be on his 
arms and legs.  Pruritic lesions of unknown etiology were 
diagnosed.  A June 1990 treatment record showed complaints by 
the veteran of a rash in the groin area.  Tinea was 
suspected, and Lotrimin cream was prescribed.  A medical 
board evaluation report, also dated in June 1991, contains no 
reference skin disorder.  

The report of VA examination, dated in August 1992, noted a 
history of a pruritic rash on the chest for the past 1 1/2 
weeks.  It was also noted that the veteran had small 
erythematous lesions.  The diagnosis was rash on chest, 
etiology unknown.

The veteran was treated at a VA outpatient clinic from 1992 
to 1995 for various disorders.  A VA outpatient treatment 
report, dated in February 1993, shows that the veteran 
complained of a rash over different areas of his body for two 
years.  This was noted to be cleared up by Lotrimin use.  
Fungal rash was diagnosed.

A VA skin examination report, dated in August 1994, indicated 
that the veteran complained of a rash all over his body since 
Saudi, and that he had been given Lotrimin cream which was of 
no assistance.  The examiner noted that the veteran had 
patches of papules located over his body, and small vesicles 
on his hands which apparently appeared intermittently.  The 
body rash was noted to be in the form of a slightly 
pigmented, scaly eruption, which the examiner opined was 
typical of tinea versicolor.

VA examination accomplished in October 1995 indicated that 
the veteran had dyshidrotic eczema which apparently was 
active on the tops of his feet, his lower lags, and hands.  
Photographs were taken of the involved areas.  During an 
orthopedic evaluation stasis pigmentation and dermatitis of 
the legs were noted.

The report of a VA skin examination conducted in February 
1997 shows that veteran complained of little lesions since 
1991 which appeared anywhere on his body.  He added that that 
the lesions ruptured, and left dark spots when they healed.  
No active lesions were noted at the time of examination.  The 
examiner could not state the nature of the claimed skin 
disorder because, as he noted, they were not very active.  
Photographs were reportedly taken which are not associated 
with the claims folder.

From 1996 to 1999 the veteran continued to be treated at a VA 
outpatient clinic for several disorders.  A February 1996 
Medical certificate which shows that the veteran was treated 
for complaints of plantar warts.  Diabetic foot was 
diagnosed.  

A VA skin examination was conducted.  The report of this 
examination, dated in September 1999, shows that the veteran 
complained of skin problems beginning in 1992.  He reported 
that the skin on his hands and feet shed every three months.  
He stated that he experienced bumps growing everywhere from 
head to foot.  The examiner reported that he did not see any 
connection between the veteran's skin disorders and any known 
toxin, medication, food, insect, etc.  

The examination revealed the presence of Candida balanitis 
and some lichen simplex in the groin area.  The examiner 
noted that the lichen simplex was due to rubbing.  
Dyshidrotic eczema was diagnosed concerning the hands and 
feet.  Tinea versicolor was also diagnosed.  The examiner 
commented that it was every where. It was noted that the 
veteran was not aware of this condition.  Color photographs 
of various regions of the veteran's body were also taken in 
conjunction with the examination.  

To summarize, the current medical evidence shows that the 
veteran's various skin disorders are not due to an 
undiagnosed illness.  The recent VA examination diagnosed 
Candida balanitis, lichen simplex, dyshidrotic eczema, and 
tinea versicolor.  As there is no evidence to connect the 
veteran's skin disorders to an undiagnosed illness, the claim 
is not well grounded and must be denied.

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
veteran's claim is well grounded, it must consider whether 
the veteran has been given adequate notice to respond and, if 
not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
veteran's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.

When a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 65, 77-80 (1995).  Here, the RO fulfilled 
this obligation in a statement of the case and a supplemental 
statement of the case that informed the veteran of the reason 
his claim had been denied.

Low Back Pain

The service medical records do not contain any complaints, 
findings, or diagnoses related to a low back disorder.  The 
reports of VA examinations, dated in August 1992 and February 
1993 contain no complaints of low back pain.  

A VA orthopedic examination was conducted in July 1994.  At 
that time the diagnosis was impairment in sensation of the 
legs with a suggestion of lumbosacral disease, atypical and 
masked by the veteran's extensive diabetic peripheral 
neuritis and sensory loss.  A VA general medical examination 
report, dated in August 1994, notes that the veteran 
complained of low back muscle soreness.  

Review of VA outpatient treatment records, dated from 1992 to 
1995, shows that the veteran was treated on several occasions 
for low back pain.  An April 1995 medical record includes a 
diagnosis of chronic low back pain.  

A VA general medical examination was conducted in February 
1997.  At that time it is noted that he complained of 
radiating pain, from the area of his back.  

A VA neurological examination was conducted in August 1997.  
At that time, the examiner noted that the veteran recently 
had a gradual increase of pain in his lower back which had 
variously been diagnosed as muscle spasm, arthritis, 
rheumatoid arthritis, and herniated discs.  Examination of 
the veteran's back showed that he held it stiffly and was 
reluctant to move it due to discomfort.  The examiner noted 
that the veteran had no identifiable neurological deficits 
secondary to his low back problem, and that whether that was 
disc disease or a mechanical disease was of a distinguishing 
difference in terms of the veteran's neurologic examination.  
The examiner further opined that the veteran's back problems 
could be related to his service-connected diabetes.  

A VA orthopedic examination was also conducted in August 
1997.  At that time, veteran complained of low back pain for 
the past 3 to 4 years.  There was no history of any injury.  
Following the examination, the diagnosis was chronic lumbar 
syndrome with CT [computed tomography] scan evidence (from 
March 1996) of herniated disc with spinal stenosis at L4-5 
and MRI [magnetic resonance imaging] 
scan evidence of bulging disc at L4-5 with bilateral neural 
foramina narrowing as well as posterior bulge at L5-S1.

The veteran continued to be treated at a VA outpatient clinic 
from 1996 to 1999 for various disorders, to include chronic 
low back pain.  The report a March 1996 CT scan shows 
herniated disc and spinal stenosis at the L4-5 level.  The 
report of MRI testing, also conducted in March 1996, shows 
that some loss of water content was demonstrated at the L4-5 
and L5-S1 levels.  Posterior bulging disc was also 
demonstrated at these same levels.  The disc at L4-5 was 
noted to show some narrowing of the neural foramina 
bilaterally.  

A VA orthopedic examination was conducted in September 1999.  
At that time, the veteran complained of pain and swelling 
associated with all of his joints, for the past 6 to 7 years.  
The examiner noted a history of treatment afforded the 
veteran for chronic low back pain with radiation into the 
lower extremities.  X-rays showed that the veteran had a 
transitional L6 vertebra, narrowing subchondral sclerosis, 
and some irregularities of the endplates at L1-2 and L2-3.  
Degenerative disc disease was diagnosed.  The examiner 
commented that the veteran's medical history suggested that 
his complaints of back pain were of a chronic nature.  

To summarize, there is no competent medical evidence which 
demonstrates that the veteran's low back symptoms are due to 
an undiagnosed illness.  The medical evidence shows the 
presence spinal stenosis at L4-5 and degenerative disc 
disease. As there is no competent evidence to connect the 
veteran's low back symptoms to an undiagnosed illness, the 
claim is not well grounded and must be denied.

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
veteran's claim is well grounded, it must consider whether 
the veteran has been given adequate notice to respond and, if 
not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
veteran's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.

When a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v.  
Brown, 8 Vet. App. 65, 77-80 (1995).  Here, the RO fulfilled 
this obligation in a statement of the case and a supplemental 
statement of the case that informed the veteran of the reason 
his claim had been denied.

Dizziness, Weakness, and Tiredness

The service medical records show that while being seen at a 
weight reduction clinic in July 1986 the veteran complained 
of fatigue.  The record shows no specific complaint of 
dizziness or weakness.  

The report of VA neurologic examination, conducted in July 
1992, notes that the examiner opined that the veteran's 
neurologic symptoms sounded like those of mild sensory 
neuropathy.  The veteran complained of burning sensations in 
his distal lower extremities.  He did not complain of 
weakness.  The veteran was noted to have symptoms and signs 
of mainly sensory peripheral neuropathy, likely related to 
his diabetes.  

The report of VA general medical examination, dated in August 
1994, shows that the veteran attributed his complaints of 
dizziness, weakness, and tiredness to his diabetes mellitus.  
Peripheral neuropathy secondary to diabetes mellitus was 
diagnosed.  

The report of a February 1997 VA general medical examination 
shows that the veteran complained of being weak and tired all 
of the time.  He added that he experienced dizziness on an 
intermittent basis, mainly when he stood up from a chair.  A 
diagnosis of subjective history of fatigue, etiology unknown 
was supplied.  

The report of VA neurologic examination conducted in February 
1997 contains a diagnosis of severe sensory peripheral 
neuropathy especially in the lower extremities secondary to 
diabetes mellitus.  The examiner added that all of the 
veteran's complaints of pain and sensory loss and tendency of 
the legs to give out were related to his diabetes mellitus.  

The report of VA neurologic examination conducted in August 
1997 contains a diagnosis of significant diabetic sensory 
polyneuropathy in all four extremities.  

Review of VA outpatient treatment records, dated from 1992 to 
1999 show treatment for various disorders.  A VA orthopedic 
examination was conducted in September 1999.  The examination 
report contains a diagnosis of degenerative disc disease of 
the lumbar spine.  The examiner added that weakness, 
dizziness, and tiredness are not orthopedic complaints.  

Of record is an opinion by a VA staff physician, dated in 
December 1999.  At that time it was reported that the veteran 
had a history of insulin-dependent diabetes mellitus with 
suboptimal glycemic control and painful peripheral 
neuropathy, confirmed by nerve conduction studies performed 
in November 1999.  The examiner opined that the peripheral 
neuropathy was most likely secondary to the veteran's 
diabetes mellitus.  The physician stated that the veteran's 
complaints of weakness, dizziness, and tiredness could be 
explained by his diabetes mellitus with suboptimal glycemic 
control, complicated by peripheral neuropathy and 
hypoglycemic unawareness.  

To summarize, there is no competent evidence which shows that 
the veteran's weakness, dizziness, or tiredness is related to 
an undiagnosed illness.  The December 1999 opinion indicates 
that these complaints are due to his diabetes mellitus with 
suboptimal glycemic control, complicated by peripheral 
neuropathy and hypoglycemic unawareness.  Accordingly, the 
claim is not well grounded and must be denied.

The Board acknowledges that it has decided the present appeal 
on a different basis than did the RO. When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein. The veteran was denied by the RO. The 
Board considered the same law and regulations.  The Board 
merely concludes that the veteran did not meet the initial 
threshold evidentiary requirements of a well-grounded claim. 
The result is the same.

When a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 65, 77-80 (1995).  Here, the RO fulfilled 
this obligation in a statement of the case and a supplemental 
statement of the case that informed the veteran of the reason 
his claim had been denied.  


ORDER

The claim for service connection for multiple joint pain, to 
include knees, wrists, ankles, left shoulder, feet, and hips 
due to an undiagnosed illness is well grounded and, to this 
extent only, the claim is granted.

Entitlement to service connection for skin rash, low back 
pain, dizziness, weakness, and tiredness due to an 
undiagnosed illness is denied.


REMAND

As previously discussed the veteran's claim for service 
connection multiple joint pain, to include knees, wrists, 
ankles, left shoulder, feet, and hips due to an undiagnosed 
illness is well grounded.  38 U.S.C.A. § 5107.  Accordingly, 
VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to his claim. 

VA shall pay compensation to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, provided that 
such disability:  (i)  Became manifest either during active 
military, naval, or air service in the Southwest Asia Theater 
of Operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and (ii)  
By history, physical examination, and laboratory tests, 
cannot be attributed to any known clinical diagnosis.  38 
C.F.R. § 3.317 (1999).  Consideration of a veteran's claim 
under this regulation does not preclude consideration of 
entitlement to service connection on a direct basis.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5) (1999).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders. 38 
C.F.R. § 3.317(b) (1999).

This case was previously before the Board in July 1999 at 
which time the case was remanded to the RO for additional 
development of the evidence.  The Board requested an 
examination by an orthopedist in order to determine if there 
were clinical, objective indications of the claimed symptoms 
and, if yes, whether the symptoms were chronic.  A VA 
examination was conducted in September 1999.  Following the 
examination the examiner rendered an opinion that there was 
no objective evidence of organic pathology in his remaining 
joints to explain his symptoms.  The Board finds that 
clarification of this opinion is warranted.

Accordingly, the case is REMANDED to the RO for the following 
development: 

1.  The RO should obtain all current 
treatment records from the VA facility in 
Jackson, Mississippi.

2.  Thereafter, the RO should arrange for 
the VA physician, who conducted the 
September 1999 orthopedic examination to 
again review the veteran's claims folder, 
to include the September 1999 examination 
report and this Remand.  The examiner is 
requested in an addendum to provide an 
opinion as whether it is as likely as not 
that the veteran has objective 
indications of chronic disability 
resulting from an illness or combination 
of illnesses manifested by one or more 
signs or symptoms as set forth above 
(38 C.F.R. § 3.317), such as joint pain, 
that cannot be attributed to any known 
clinical diagnosis.  Any additional 
testing or examinations deemed necessary 
should be accomplished.  A complete 
rational for any opinion expressed should 
be included in the examination report.  

3.  If the previously referenced VA 
examiner is unavailable, the veteran 
should be examined by another VA 
orthopedist to determine the severity and 
etiology of the claimed multiple joint 
pain.  The examiner must be furnished the 
claims folder and a copy of this Remand 
to review prior to the examinations.  All 
indicated special studies any and 
specialized examination deemed necessary 
should be performed.  The examiner is 
requested to provide an opinion as 
whether it is as likely as not that the 
veteran has objective indications of 
chronic disability resulting from an 
illness or combination of illnesses 
manifested by one or more signs or 
symptoms as set forth above (38 C.F.R. 
§ 3.317), such as joint pain, that cannot 
be attributed to any known clinical 
diagnosis.  A complete rational for any 
opinion expressed should be included in 
the examination report.

5.  The veteran should be advised of the 
provisions set forth at 38 C.F.R. § 
3.655(b) (1999) regarding failure to 
report for scheduled VA examinations.

Thereafter, the case should be reviewed by the RO.  If the 
benefits sought are not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

